United States Court of Appeals
      for the Federal Circuit
                ______________________

               NORMA D. CARROLL,
                Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7008
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-2585, Judge Alan G. Lance, Sr.
                ______________________

             Decided: September 24, 2014
               ______________________

    BARBARA J. COOK, of Cincinnati, Ohio, argued for
claimant-appellant. On the brief was ZACHARY M. STOLZ,
Chisholm Chisholm & Kilpatrick, Ltd., of Providence,
Rhode Island. Of counsel were ROBERT V. CHISHOLM,
MATTHEW J. ILACQUA, and NICHOLAS L. PHINNEY.

    JOSHUA E. KURLAND, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, BRYANT G. SNEE, Acting
Director, and MARTIN F. HOCKEY, Assistant Director. Of
2                                    CARROLL v. MCDONALD



counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and AMANDA R. BLACKMON,
Staff Attorney, United States Department of Veterans
Affairs, of Washington, DC.
                 ______________________

Before PROST, Chief Judge, CLEVENGER, and CHEN, Circuit
                        Judges.
CHEN, Circuit Judge.
    Norma D. Carroll appeals from the decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) affirming a denial by the Board of
Veterans’ Appeals (“Board”) of Mrs. Carroll’s claim to
Dependency and Indemnity Compensation benefits.
Carroll v. Shinseki, No. 12-2585, 2013 WL 3751775 (Vet.
App. July 18, 2013) (unpublished). For the reasons set
forth below, we affirm.
                       BACKGROUND
    Mrs. Carroll married veteran Glenn Dodson in 1949.
The couple remained married until Mr. Dodson’s death in
1992 from cardiac arrhythmia due to amyotrophic lateral
sclerosis (“ALS”). Mrs. Carroll remarried two years later
at the age of 64.
    In the two years following Mr. Dodson’s death, Mrs.
Carroll did not seek Dependency and Indemnity Compen-
sation (“DIC”) benefits, which are available to the “surviv-
ing spouse” of a veteran whose death resulted from a
service-related injury or disease. See 38 U.S.C. §§ 1310–
1318. Mrs. Carroll’s eligibility for DIC benefits terminat-
ed upon her remarriage in 1994. At the time, an individ-
ual who remarried could not be considered a “surviving
spouse” under the statute. See 38 U.S.C. § 103 (1986).
    Nearly ten years after Mrs. Carroll’s remarriage,
Congress enacted the Veterans Benefits Act of 2003, Pub.
L. No. 108-183, which amended Title 38 to authorize DIC
CARROLL v. MCDONALD                                       3



benefits for surviving spouses who remarry after attain-
ing age 57. Section 101(a) of the Act, which was codified
at 38 U.S.C. § 103(d)(2)(B), provided that “[t]he remar-
riage after age 57 of the surviving spouse of a veteran
shall not bar the furnishing of [certain benefits, including
DIC] to such person as the surviving spouse of the veter-
an.” The House Committee Report accompanying the Act
expressed concern that the existing statute discouraged
older spouses from remarrying; the amendment sought to
remove that disincentive. See H.R. Rep. No. 108-211, at
12 (2003).
     The Veterans Benefits Act of 2003 also provided new
DIC eligibility for surviving spouses who remarried after
the age of 57 but before the date of enactment of the Act.
Section 101(e) of the Act, which is uncodified, reads as
follows:
   APPLICATION FOR BENEFITS.—In the case of
   an individual who but for having remarried would
   be eligible for benefits under title 38, United
   States Code, by reason of the amendment made by
   subsection (a), and whose remarriage was before
   the date of enactment of this Act and after the in-
   dividual had attained age 57, the individual shall
   be eligible for such benefits by reason of such
   amendment only if the individual submits an ap-
   plication for such benefits to the Secretary of Vet-
   erans Affairs not later than the end of the one-
   year period beginning on the date of enactment of
   this Act.
Pub. L. No. 108-183 § 101(e).
   Mrs. Carroll, who was over the age of 57 when she
remarried in 1994, did not submit an application for DIC
benefits during the one-year window created by § 101(e),
which closed on December 16, 2004. During that time,
the cause of Mrs. Carroll’s former husband’s death—
ALS—was recognized as a condition that could be service-
4                                     CARROLL v. MCDONALD



related, though not presumptively so. See 38 C.F.R.
§ 4.124a (2004). That changed in 2008, when the De-
partment of Veterans Affairs (“VA”) promulgated a regu-
lation that established a presumption of service
connection for ALS for any veteran who developed the
disease at any time after separation from service. See
Presumption of Service Connection for Amyotrophic Lat-
eral Sclerosis, 73 Fed. Reg. 54,691 (Dep’t of Vet. Aff. Sept.
23, 2008).
     In 2009, Mrs. Carroll filed an application for DIC ben-
efits as Mr. Dodson’s widow. The regional office of the VA
denied Mrs. Carroll’s claim because she submitted her
application nearly five years after the close of the one-
year filing window for previously remarried spouses
created by § 101(e) of the 2003 Act. Mrs. Carroll appealed
to the Board, which denied her claim for the same reason.
    Mrs. Carroll then appealed to the Veterans Court,
contending that § 101(e) applied only to individuals “who
would have been eligible for DIC in 2003 but for the fact
that they remarried,” and that the subsection was thus
inapplicable to her because she was not “eligible for
benefits at that time because her husband’s death was not
then deemed service-connected.” J.A. 3. The Veterans
Court found that Mrs. Carroll’s argument conflated the
concepts of entitlement and eligibility. Although Mrs.
Carroll was not necessarily entitled to DIC benefits in
2003, the court explained, she was eligible to be consid-
ered for those benefits on the basis of her prior marriage
to Mr. Dodson. The fact that a service connection for Mr.
Dodson’s ALS was not presumptively established did not
mean that Mrs. Carroll was ineligible for DIC benefits or
otherwise outside the ambit of § 101(e). Accordingly, the
Veterans Court affirmed the Board’s decision.
    Mrs. Carroll timely appeals. We have jurisdiction un-
der 38 U.S.C. § 7292.
CARROLL v. MCDONALD                                         5



                        DISCUSSION
     This appeal requires us to interpret a statute. We
may “review and decide any challenge to the validity of
any statute or regulation or any interpretation there-
of . . . and to interpret constitutional and statutory provi-
sions, to the extent presented and necessary to a
decision.” § 7292(c). We review statutory interpretations
of the Veterans Court without deference. Chandler v.
Shinseki, 676 F.3d 1045, 1047 (Fed. Cir. 2012).
    We interpreted the 2003 Act once before, in Frederick
v. Shinseki, 684 F.3d 1263 (Fed. Cir. 2012). There, we
considered the effect of Pub. L. No. 108-183 § 101(e) on a
surviving spouse who filed for DIC benefits after the
death of her veteran husband in 1970, lost those benefits
sixteen years later upon remarriage after the age of 57,
and then sought renewal of the benefits in 2007—
approximately three years after the closing of the one-
year filing window. In deciding that Mrs. Frederick was
covered by § 101(e) and thus had filed too late to receive
DIC benefits, we explained that the 2003 Act created “a
class of surviving spouses who remarry after the age of 57
and who thus become eligible for DIC benefits as a result
of the Act.” Frederick, 684 F.3d at 1266. That class, we
elaborated, includes two groups:
    (a) those who previously applied for and received
    DIC benefits, and whose remarriage before the ef-
    fective date of the Act destroyed their eligibility
    for DIC benefits (such as Mrs. Frederick), and (b)
    those who for whatever reason never applied for
    DIC benefits upon the death of their veteran
    spouse, but who remarried before the effective
    date of the Act, and thereby lost eligibility for DIC
    benefits.
Id. In Frederick, we found that the surviving spouse fell
into the first group; here, the Veterans Court essentially
determined that Mrs. Carroll falls into the second group
6                                    CARROLL v. MCDONALD



and, similar to Mrs. Frederick, is therefore ineligible for
DIC benefits because she did not submit her application
for benefits within the one-year filing window of § 101(e).
    On appeal, Mrs. Carroll argues that she was not “eli-
gible for benefits” until 2008, when the VA relaxed the
evidentiary burden for establishing a service connection
for ALS, the disease that caused the death of her hus-
band. Prior to that point, she contends, “the basis of her
DIC eligibility did not exist in law.” Appellant’s Br. 7.
Without the presumption of service connection for ALS in
place, it would have been difficult for her to establish the
service connection necessary to obtain DIC benefits. As
Mrs. Carroll sees it, our discussion in Frederick does not
apply to her because she never had any eligibility to lose:
she was not “eligible for benefits” under § 101(e) either
before or during its one-year filing window.
     The Secretary, by contrast, maintains that the phrase
“eligible for benefits” in § 101(e) refers to “the class of
persons who would be recognized as surviving spouses by
virtue of subsection (a) but for having previously remar-
ried.” Appellee’s Br. 17. Section 101(e), the Secretary
argues, conferred “surviving spouse” status on these
previously ineligible individuals and thereby rendered
them eligible for benefits.       As the Secretary reads
§ 101(e), the class of individuals who are “eligible for
benefits” is not limited to those who have already shown,
or who would necessarily be able to show, that they meet
all the criteria for entitlement to a benefit based on vari-
ous factual considerations. Rather, the class consists of
individuals to whom Congress granted a one-year window
to seek benefits for which they were previously ineligible
due to remarriage. We find the Secretary’s reading more
persuasive.
    As the Veterans Court observed, Mrs. Carroll’s inter-
pretation equates eligibility for benefits with entitlement
to benefits. In support of her reading, Mrs. Carroll points
CARROLL v. MCDONALD                                          7



to other sections of Title 38 that appear to use the words
“eligibility” and “entitlement” interchangeably. See Reply
Br. 3 (citing, e.g., §§ 1317(b), 1513(b)). Mrs. Carroll notes
that these sections use the word “eligible” when referring
“to the concept of a claimant’s entitlement to a benefit.”
Id. While Mrs. Carroll’s characterization of those other
sections may be accurate, it does not support the notion
that “entitlement” and “eligibility” are used interchange-
ably throughout all of Title 38. On the contrary, other
sections of Title 38 explicitly differentiate between the
two concepts. See, e.g., § 6303(c) (requiring the VA to
distribute information to “eligible dependents regarding
all benefits and services to which they may be entitled”).
The question we must address here is whether “entitle-
ment” and “eligibility” mean the same thing in the specific
context of the 2003 Act.
     Tellingly, 38 U.S.C. § 103, which the 2003 Act amend-
ed (and which specifically deals with the effect of marital
status on benefits), uses the phrase “eligibility for bene-
fits” to refer to the possibility of receiving benefits, not
entitlement to benefits. See § 103(d)(4) (defining when
“eligibility for benefits” starts in relation to termination of
a remarriage). As the Secretary points out, separate
statutory provisions define eligibility criteria for DIC
benefits, as well as the effective date of the award of such
benefits. See 38 U.S.C. §§ 1310, 5110. An “eligible”
spouse under § 103 must satisfy various conditions before
becoming entitled to a particular benefit.
    In sum, although Mrs. Carroll points to examples in
other sections of Title 38 in which “eligible for” and “enti-
tled to” may be used interchangeably, the section of Title
38 that covers the effect of marital status on DIC bene-
fits—which was amended by the Act at issue in this
case—uses the phrase “eligibility for benefits” to mean
something other than “entitlement to benefits.”
8                                    CARROLL v. MCDONALD



    Finally, we decline to apply § 101(e) in light of subse-
quent regulatory changes to evidentiary presumptions.
Mrs. Carroll’s interpretation of § 101(e) would require
eligibility to be determined through a case-by-case evalu-
ation of an individual’s likelihood of receiving benefits
based on various factual circumstances and evidentiary
presumptions which existed while the § 101(e) window
was open but which may have changed after the window
had closed. We do not read § 101(e) as contemplating the
consideration of such shifting circumstances. Section
101(e) is more reasonably understood as creating tempo-
rary eligibility for the class of surviving spouses who had
previously been barred from seeking benefits due to
remarriage. Because Mrs. Carroll is a member of that
class, her eligibility for DIC benefits terminated when the
one-year filing window of § 101(e) closed on December 16,
2004.
   For the reasons stated above, the judgment of the
Veterans Court is affirmed.
                       AFFIRMED
                          COSTS
    No costs.